                      Case 1:20-cv-04411-PGG Document 22
                                                      21 Filed 03/11/21
                                                               03/10/21 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                        JOSEPH ZANGRILLI
Corporation Counsel                               100 CHURCH STREET                                          Senior Counsel
                                                  NEW YORK, NY 10007                                 Phone: (212) 356-2657
                                                                                                        Fax: (212) 356-3509
                                                                                                      jzangril@law.nyc.gov




                                                                              March 10, 2021

        VIA ECF
        Honorable Paul G. Gardephe
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007


                 Re:      Tracy Jones o/b/o her minor son, M.J. v. City of New York et al.
                          1:20-CV-4411 (PGG)
        Your Honor:

                I am a Senior Counsel assigned to the defense of the above-referenced matter. Defendant
        City writes with the consent of counsel for plaintiff, Alexis Padilla, Esq., to respectfully request a
        two-week extension of time from March 15, 2021 to March 29, 2021 to submit a joint letter
        concerning the status of settlement negotiation. This is the first request for an extension of time
        relating to the submission of the status letter.

               The parties have taken steps towards settlement and the City is in receipt of a demand
        from plaintiff. However, the acquisition of documents and the settlement process have been
        delayed due to staffing and health related issues, resulting from the ongoing COVID-19
        pandemic and working from remote locations.

                The City has already begun internal deliberations and is confident that the additional two
        weeks will provide the time necessary to allow for the parties to fully flesh out the potential for
        early settlement. As a result, this would help to avoid the unnecessary expenditure of the Court’s
        time and resources.

               Accordingly, defendant City respectfully requests a two-week extension of time from
        March 15, 2021 to March 29, 2021 to submit a joint letter concerning the status of settlement
        negotiation.
       Case 1:20-cv-04411-PGG Document 22
                                       21 Filed 03/11/21
                                                03/10/21 Page 2 of 2




      Thank you for your consideration herein.



                                                    Respectfully submitted,

                                                       /s/

                                                    Joseph Zangrilli
                                                    Senior Counsel


CC:   Alexis Padilla, Esq. (Via ECF)




                                                 March 11, 2021




                                             2
